DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered. Claims 2-4, 9 and 10 have been cancelled. Claims 1 and 5 and 7 have been amended. Claims 11-20 remain withdrawn, claims 1 and 5-8 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Power, US (2020/0398088) in view of Nattler, US (7178185) in further view of Monahan, US (2020/0114181).
In regards to claim 1 Power discloses:
	A tree saddle (10; best shown in figs. 2, 3, 5 & 6) for supporting a lower back and thigh region of a user, comprising: 
a first panel (12) having a first end (upper 24 in fig. 3 belonging to 12), a second end (upper 26 in fig. 3 belonging to 12), and a body portion disposed therebetween (as shown in fig. 3), an inner surface (upper front side 16 belonging to 12; shown in fig. 3), and an outer surface (upper rear side 18 belonging to 12; shown in fig. 2), the first panel being configured to support (intended use) the lower back of the user at the inner surface of the first panel (as shown in fig. 6 also reproduced below); 
a second panel (14) having a first end (lower 24 in fig. 3 belonging to 14), a second end (lower 26 in fig. 3 belonging to 14), and a body portion disposed therebetween (as shown in fig. 3), an inner surface (lower front side 16 belonging to 14; shown in fig. 3), and an outer surface (lower rear side 18 belonging to 14; shown in fig. 2), the second panel being configured to selectively support (intended use) the thigh region of the user at the inner surface of the second panel (as shown in fig. 6 also reproduced below).




    PNG
    media_image1.png
    607
    477
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    479
    491
    media_image2.png
    Greyscale

In regards to claim 1 Power does not disclose a magnetic coupling system, that includes a first magnetic array disposed on the first panel and a second magnetic array disposed on the second panel.
Nattler teaches a magnetic coupling system (closures and counterparts shown as Xs and Os in fig. 2 and described as magnets 62 and ferromagnets 64 in fig. 3), that includes a first magnetic array (top array of Xs and Os; fig. 2) disposed on the first panel (top fabric covered edge section 3) and a second magnetic array (bottom array of Xs and Os; fig. 2) disposed on the second panel (bottom fabric covered edge section 6); wherein in a coupled condition (fig. 1), wherein the first magnetic array is magnetically coupled to the second magnetic array (fig. 1), and an uncoupled condition (fig. 2), wherein the second magnetic array is magnetically uncoupled from the first magnetic array (as shown in fig. 2).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the magnetic arrays attached to their respective portions taught by Nattler onto the first and second portions of the saddle of Power respectively for the predictable result of providing a secure attachment that is easy to fold and unfold to make it faster and easier for the user to deploy the saddle into the use configuration when in the field and have the lower/second panel secured in the raised position when not in use. In addition, NOTE that: one of ordinary skill in the art following the suggestion of Power i.e. as described in paragraph [0024] see excerpt below; will find that Power tries to make the assembly compact for when the user is walking so that the lower cradle 14 is not hanging freely and to abut, rub against, and irritate the user's legs (see excerpt below). While Power utilizes buckle 44 to have the lower panel abut against the upper panel (by moving the lower panel 14 up and down; see arrows in fig. 5 above); one of ordinary skill in the art would take advantage of the teachings of Nattler utilizing the first and second magnetic arrays of Nattler to couple the first and second panels in an overlapping manner as they also overlap in Nattler reference would further enhance Power’s suggestion to have the second panel out of the way i.e. more compact; so as to not rub against the user’s legs when he is walking; where the teaching of Nattler’s magnetic arrays (where the two panels overlap when coupled) onto the first and second panels of Power will subsequently teach wherein the tree saddle is operable between a coupled condition (when the top panel 12 and bottom panel 14 of Power are over lapped and secured by the first and second magnetic arrays of  Nattler), wherein the first magnetic array is magnetically coupled to the second magnetic array (as shown in fig. 1 of Nattler), and an uncoupled condition (fig. 5; Power), wherein the second magnetic array is magnetically uncoupled from the first magnetic array (since they are apart as shown in fig. 5 of Power), and wherein, in the uncoupled condition of the tree saddle, the inner surface of the first panel (surface 16 of upper panel 12) is configured to face the user (figs. 5 & 6; Power), and the second panel is operable to deploy away from the first panel from a first position (downward arrow shown in fig. 5; Power), wherein the second panel overlaps a portion of the first panel (per the teachings of Nattler as detailed above) and the inner surface of the second panel (surface 16 of lower panel 14) is configured to face the user (figs. 5 & 6; Power), to a second position (shown in fig. 6; Power), wherein the second panel is spaced-apart from the first panel (as shown in fig. 6; Power) and the inner surface of the second panel is configured to face the user (figs. 5 & 6; Power), and further wherein the tree saddle includes a first profile when the tree saddle is in the uncoupled condition  and the second panel is in the second position (shown in fig. 6 and in solid lines in fig. 5) that is greater than a second profile of the tree saddle when the tree saddle is in the coupled condition (when the bottom panel 14 is pulled further upward than the phantom position shown in fig. 5; Power to overlap the first panel per the coupling protocol of Nattler to couple the first and second magnetic arrays also as taught by Nattler and described above to further have the assembly in a more compact configuration following the suggestions of Power).
	
    PNG
    media_image3.png
    304
    571
    media_image3.png
    Greyscale

In regards to claim 1 Power and Nattler do not teach a belt. 
	Monahan teaches a belt member (300; fig, 2) slidably received within a channel (created by straps 303; fig. 2) of the first panel (301; equated to first panel 12 of Power), wherein the belt member is configured to wrap around a waist of the user (as shown in fig. 5; Monahan) and is operable between slacked and tightened conditions (via adjustment of 302/304).
	
    PNG
    media_image4.png
    312
    785
    media_image4.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the belt taught by Monahan onto the first panel of Power for its predictable function of having the entire upper panel propped up and secured in position by the belt and enhanced attachment between the belt and the panel where it would be less likely to detach due to torn stitches for example. 
In regards to claim 5 Monahan teaches the belt member (300) includes first and second ends (304 & 302 respectively) with a body portion (body of 300) disposed therebetween (as shown in fig. 2 above).
In regards to claim 6 Monahan teaches the first end (304) of the belt member is slidably coupled to the second end (302) of the belt member (fig. 2).
In regards to claim 7 Power as modified by Monahan teaches the first and second ends of the first panel (upper 24 and 26 of 12; fig. 2; Power) are drawn towards one another as the belt member moves from the slacked condition to the tightened condition (as shown between configuration in fig. 2 versus configuration shown in figs. 4, 5, 6).
In regards to claim 8 Monahan teaches that the belt is made of materials “such as rayon, polyester, nylon or other materials” (see excerpt from paragraph [0064] below); it is provided that the materials taught by Monahan are rope materials. Also note that the claim recites the belt to comprise rope material (not rope); hence it is submitted that at least rayon, polyester and/or nylon are materials that rope are made of and are therefore, rope material. 

    PNG
    media_image5.png
    100
    458
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to reference Power US (2020/0324153) submitted 09/19/2022 have been considered but are moot because the new ground of rejection does not rely on said reference in the prior rejection of record, instead the current rejection relies upon newly submitted primary reference Power, US (2020/0398088) (note that in spite of the same name they are two difference references). Where newly utilized primary reference Power ‘088 discloses a sliding lower panel as detailed and shown with arrows in fig. 5 reproduced above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634